Citation Nr: 0904754	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  07-06 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for a tender scar 
and muscle herniation, status post right posterior lower leg 
fasciotomy, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a tender scar 
and muscle herniation, status post right medial lower leg 
fasciotomy, currently evaluated as 10 percent disabling.

3.  Entitlement to an initial compensable evaluation for 
residuals of a scar of the right lower lateral leg, secondary 
to surgical release of compartmental syndrome.

4.  Entitlement to an effective date prior to September 13, 
2002 for the grant of service connection for residuals of a 
Muscle Group XI injury due to surgical repair of 
compartmental syndrome with right ankle loss of motion.

5.  Entitlement to an effective date prior to September 13, 
2002 for the grant of service connection for residuals of a 
scar of the right lower lateral leg, secondary to surgical 
release of compartmental syndrome.


6.  Entitlement to increased evaluations for residuals of a 
Muscle Group XI injury due to surgical repair of 
compartmental syndrome with right ankle loss of motion, 
evaluated as 20 percent disabling from September 13, 2002 
until June 26, 2007 and as 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Gus Smith, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

The Veteran appeared at a Travel Board hearing in October 
2008, with his attorney and a paralegal.  The paralegal noted 
that the Veteran's total disability evaluation based upon 
individual unemployability due to service-connected 
disability (TDIU) "should go back to 5/2/06."  The question 
of whether the TDIU rating should be effective prior to 
September 10, 2007 is referred to the RO for appropriate 
action.


The issue concerning the evaluation of residuals of a Muscle 
Group XI injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's tender scar and muscle herniation, status 
post right posterior lower leg fasciotomy, is not productive 
of any limitation of function and measures less than 12 
square inches (77 sq. cm.); the overall muscle disability is 
also no more than moderate in degree.

2.  The Veteran's tender scar and muscle herniation, status 
post right medial lower leg fasciotomy, is not productive of 
any limitation of function and measures less than 12 square 
inches (77 sq. cm.); the overall muscle disability is also no 
more than moderate in degree.

3.  The Veteran's residuals of a scar of the right lower 
lateral leg, secondary to surgical release of compartmental 
syndrome, are not objectively unstable or painful, do not 
produce any limitation of function, and measure only 0.3 
centimeters by 7 centimeters.

4.  The claims file does not contain medical evidence showing 
separate diagnoses of residuals of a Muscle Group XI injury 
due to surgical repair of compartmental syndrome with right 
ankle loss of motion or residuals of a scar of the right 
lower lateral leg, secondary to surgical release of 
compartmental syndrome, prior to September 13, 2002; 
moreover, the Veteran presented no argument regarding those 
specific disorders, as opposed to the separately service-
connected tender scars and muscle herniation, prior to that 
date.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a tender scar and muscle herniation, status post right 
posterior lower leg fasciotomy, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.56, 4.73 (Diagnostic Code 
5311), 4.118 (Diagnostic Codes 7801-7805) (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for a tender scar and muscle herniation, status post right 
medial lower leg fasciotomy, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.56, 4.73 (Diagnostic Code 5311), 
4.118 (Diagnostic Codes 7801-7805) (2008).

3.  The criteria for an initial compensable evaluation for 
residuals of a scar of the right lower lateral leg, secondary 
to surgical release of compartmental syndrome, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.31, 4.118, 
Diagnostic Codes 7801-7805 (2008).

4.  The criteria for entitlement to an effective date prior 
to September 13, 2002 for the grant of service connection for 
residuals of a Muscle Group XI injury due to surgical repair 
of compartmental syndrome with right ankle loss of motion 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.400 (2008).

5.  The criteria for entitlement to an effective date prior 
to September 13, 2002 for the grant of service connection for 
residuals of a scar of the right lower lateral leg, secondary 
to surgical release of compartmental syndrome have not been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.400 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

B.  Scars

The RO has considered all of the Veteran's scars under the 
criteria for evaluating scar disorders, while the two tender 
scars have also been considered under 38 C.F.R. § 4.73, 
Diagnostic Code 5311, as Muscle Group XI disabilities.

38 C.F.R. § 4.118 lists several criteria for evaluating 
scars.  Under Diagnostic Code 7803, a maximum evaluation of 
10 percent is assigned in cases of superficial and unstable 
scars.  A "superficial" scar is one not associated with 
underlying soft tissue damage, whereas an "unstable" scar 
is one where, for any reason, there is frequent loss of 
covering of the skin over the scar.  Under Diagnostic Code 
7804, a maximum evaluation of 10 percent is warranted in 
cases of superficial scars that are painful on examination.   
Also, under Diagnostic Code 7805, other scars may be 
evaluated on the basis of limitation of function of the 
affected part.  The Board further notes that as of October 
23, 2008, revised provisions for evaluating scars were 
enacted.  This new regulation, however, indicates that the 
revised provisions are applicable only to claims received on 
or after October 23, 2008.  Accordingly, these revisions do 
not apply to the present case.  73 Fed. Reg. 54708 (Sept. 23. 
2008).  Rather, the Veteran's claims will be considered 
solely under the criteria effective as of the date of the 
September 13, 2002 application.

Diagnostic Code 5311 refers to Muscle Group XI, the posterior 
and lateral crural muscles and muscles of the calf.  Under 
this section, evaluations are assigned for moderate (10 
percent), moderately severe (20 percent), and severe (30 
percent) disabilities.

A moderate disability of the muscles is shown by through and 
through or deep penetrating wounds of short track by a single 
bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, and with 
residuals of debridement or prolonged infection.  The history 
of a moderate muscle disability includes service department 
records of in-service treatment for the wound and a record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability, particularly a lowered 
threshold of fatigue after use which affects the particular 
functions controlled by the injured muscles.  Objective 
findings include small or linear entrance and (if present) 
exit scars which indicate a short track of the missile 
through muscle tissue, some loss of deep fascia or muscle 
substance, impairment of muscle tonus and loss of power, or a 
lowered threshold of fatigue when compared to the sound 
side.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles is shown by a 
through and through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaints of this 
injury include a record of hospitalization for a prolonged 
period for treatment of a wound, a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of an inability to keep 
up with work requirements.  Objective findings of a 
moderately severe muscle wound are entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups; indications on palpation of moderate 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).

A severe disability of the muscles is shown by a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
a shattering bone fracture or an open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
History and complaints of this injury include a record of 
hospitalization for a prolonged period for treatment of a 
wound; a record of consistent complaint of cardinal signs and 
symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries; and, if present, evidence 
of an inability to keep up with work requirements.  Objective 
findings include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in the missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  Muscles 
swell and harden abnormally in contraction.  The tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: x-ray evidence of 
minute multiple scattered foreign bodies, indicating 
intermuscular trauma and the explosive effect of the missile; 
adhesion of a scar of the long bones, scapula, pelvic bones, 
sacrum, or vertebrae, with epithelial sealing over the bone 
rather than true skin covering in an area where bone is 
normally protected by muscle; diminished muscle excitability 
to pulsed electrical current in electrodiagnostic tests; 
visible or measurable atrophy; adaptive contraction of an 
opposing group of muscles; atrophy of muscle groups not in 
the track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4). 

Additionally, under these criteria, the cardinal signs and 
symptoms of muscle disability include loss of power, 
weakness, a lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  See 
38 C.F.R. § 4.56(c).

The Veteran's two tender scars, both of which are currently 
evaluated as 10 percent disabling, have been addressed on 
multiple examinations.  The January 2006 VA muscles 
examination revealed the scars to measure 0.5 centimeters 
(cm.) by 9 cm. and 0.4 cm. by 7 cm. and to not result in any 
limitation of motion.  The September 2006 VA muscles 
examination showed larger scars (18 cm. by 1 cm. and 12 cm. 
by 0.5 cm.), with no indication of limitation of function 
specifically attributable to the scars but with some muscle 
herniation over the anterolateral scar.  All three of the 
Veteran's scars were noted on examination in June 2007, with 
the examiner finding no clear-cut bulging or muscle hernia 
but rather a generalized tender swelling throughout the right 
lateral lower extremity.  Overall, the Board finds no basis 
for an increased evaluation for either scar under Diagnostic 
Code 7805 in the absence of objective confirmation of 
limitation of functioning.  Moreover, as each scar clearly 
measures less than 12 square inches (77 sq. cm.), neither 
scar would warrant an evaluation in excess of 10 percent 
under Diagnostic Code 7801 (deep scars).  Finally, there is 
no suggestion that the scars individually have resulted in 
muscle disability that is more than moderate in degree, in 
terms of Diagnostic Code 5311.

The Veteran's scar of the right lower lateral leg was 
addressed in the January 2006 VA examination report and noted 
to be without pain or symptoms, and without adhesion, 
instability, elevation inflammation, edema, or keloid 
formation.  Also, no inflexibility affecting range of motion 
was found, and the scar measured 0.3 cm. by 7 cm. in length.  
The June 2007 VA examination report indicates that there were 
"three tender large surgical scars," but there was no 
indication that this particular scar was painful.  In short, 
the scar does not warrant an initial compensable evaluation 
under any of the noted criteria.

Overall, the evidence provides no basis for evaluations in 
excess of 10 percent for  tender scars and muscle herniation, 
status post right posterior lower leg fasciotomy and right 
medial lower leg fasciotomy; or for an initial compensable 
evaluation for residuals of a scar of the right lower lateral 
leg, secondary to surgical release compartmental syndrome.  
The Veteran's claims for those benefits must accordingly be 
denied.  38 C.F.R. §§ 4.3, 4.7, 4.31.

C.  Consideration of staged and extra-schedular evaluations

With regard to each of the cited service-connected 
disabilities, the Board finds that there is no basis for a 
"staged" rating pursuant to Fenderson or Hart.  Rather, the 
symptomatology shown upon examination during the pendency of 
the appeal has been essentially consistent and fully 
contemplated by the assigned disability ratings.

Finally, the Veteran has submitted no evidence showing that 
his service-connected scars have markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluations, and there is also no indication 
that these disorders has necessitated frequent, or indeed 
any, periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  The Board 
notes that the Veteran's two compensably-evaluated tender 
scars were considered under 38 C.F.R. § 3.321(b)(1) in the 
January 2007 Statement of the Case, and he has not provided 
any assertions to support an extra-schedular rating 
specifically in regard to the scar of the right lower lateral 
leg.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

II.  Earlier effective dates

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

In new service connection cases, the effective date is the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  However, if the claim is received within 
one year of separation from service, the effective date will 
be the day following the date of separation from service.  38 
C.F.R. § 3.400(b)(2).

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  38 C.F.R. § 
3.400(q)(1)(i).  In cases where the evidence is received 
after the final disallowance, the effective date is the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  Acceptance of a report of examination or treatment 
meeting the requirements of 38 C.F.R. § 3.157 as a claim for 
increase is subject to the payment of retroactive benefits 
from the date of a report or for a period of one year prior 
to the date of receipt of the report.  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157(b).  As to reports prepared by 
VA or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  For reports prepared by a non-VA hospital 
where the Veteran was maintained at VA expense, the date of 
admission to the hospital is accepted as the date of receipt 
of claim if VA maintenance was authorized prior to admission.  
38 C.F.R. § 3.157(b)(1).  For all other reports, including 
reports from private physicians, laymen, and state and other 
institutions, the date of receipt of the reports is accepted 
as the date of receipt of an informal claim.  38 C.F.R. § 
3.157(b)(2-3).

In this case, the Veteran initially applied for service 
connection for herniation of the right lower leg in September 
1986.  

A VA examination report from October 1986 contains a 
diagnosis of residuals of fasciotomies of the right lower 
leg, resulting in surgical scars.  The examiner described two 
scars of the right leg, specifically an outer scar and an 
inner scar, but also noted that there was no evidence of any 
muscular damage, muscle atrophy, or muscle herniation and 
that there were normal tendon reflexes at the knee and ankle, 
normal pulses at the ankle, and no varicose veins.  There was 
also no mention a third scar at that time.  

In a February 1987 rating decision, the Philadelphia, 
Pennsylvania VARO cited to the October 1986 VA examination, 
described the two surgical scars on both sides of the right 
leg, and granted service connection for two scars, status 
post right lower leg fasciotomies, with a single zero percent 
evaluation assigned from July 1986.  The Veteran appealed 
this decision to the Board to the extent that a compensable 
evaluation had not been assigned.  This appeal was denied in 
a June 1987 Board decision, which is final under 38 U.S.C.A. 
§ 7104(a).

In February 1999, the Veteran's then-representative submitted 
a memorandum "to reopen his claim due to a worsening of his 
service connected Right Leg disability."  

Subsequently, the Veteran underwent a VA scars examination in 
April 1999.  This examination again confirmed two scars over 
the lateral aspect of the right lower extremity, with 
muscular herniation along the course of the scar consistent 
with a prior fasciotomy.  The Veteran was noted to have pain 
with ambulation, and he demonstrated weakness involving the 
right lower extremity.  

Based on these findings, and in an April 1999 rating 
decision, the Veteran was assigned separate 10 percent 
evaluations for tender scars and muscle herniation, status 
post anterior and posterior right lower leg fasciotomies.  
These evaluations were effectuated from February 1999.  The 
Veteran was notified of this decision in the same month but 
did not respond to the notification.  

The current claim from the Veteran was received on September 
13, 2002.  In the appealed March 2006 rating decision, the RO 
granted service connection for residuals of a Muscle Group XI 
injury due to surgical repair of compartmental syndrome with 
right ankle loss of motion and residuals of a scar of the 
right lower lateral leg, secondary to surgical release 
compartmental syndrome.  This grant was based on the results 
of a January 2006 VA muscles examination, which revealed a 
third right leg surgical scar, right peroneal nerve scarring 
with surgical repair, and right anterior tibialis syndrome 
with surgical repair. 

In reviewing the above evidence, the Board has considered the 
September 1986 claim for service connection for herniation of 
the right lower leg but notes that the October 1986 VA 
examination revealed only the two noted tender scars, with no 
evidence of a Muscle Group XI disability productive of right 
ankle loss of motion or a third surgical scar.  Without 
evidence of either disability, entitlement had not arisen at 
that time, pursuant to 38 C.F.R. § 3.400(b)(2).  

As to the February 1999 claim, the Board notes that this 
claim was limited to consideration for an increased 
evaluation for the service-connected scarring.  Moreover, the 
April 1999 VA examination revealed increased symptoms of pain 
with ambulation weakness involving the right lower extremity, 
but there is no indication of a muscle disability separate 
from the service-connected tender scar and muscle herniation 
disabilities (for which the RO granted separate compensable 
ratings in April 1999).  The April 1999 VA examination again 
revealed only two scars.  In the absence of evidence of 
corresponding disability, entitlement to the Muscle Group XI 
disability and the third surgical scar had not arisen at that 
time either, precluding an earlier effective date for the 
grant of service connection for those disorders.

The Board also observes that there is no indication of record 
of a claim for service connection specifically for Muscle 
Group XI disability with right ankle loss of motion or the 
third surgical scar prior to September 13, 2002, the date for 
which service connection was established for both 
disabilities based upon the January 2006 VA examination 
report.

Overall, the preponderance of the evidence is against the 
Veteran's claims for an effective date prior to September 13, 
2002 for the grants of service connection for  residuals of a 
Muscle Group XI injury due to surgical repair of 
compartmental syndrome with right ankle loss of motion and 
residuals of a scar of the right lower lateral leg, secondary 
to surgical release compartmental syndrome, and these claims 
must be denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
his claims in letters issued between May 2003 and May 2008.  
In a March 2006 letter, the Veteran was notified that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

As to the claims for an initial compensable evaluation for 
residuals of a scar of the right lower lateral leg, secondary 
to surgical release compartmental syndrome, and for an 
effective date prior to September 13, 2002 for the grants of 
service connection for residuals of a Muscle Group XI injury 
due to surgical repair of compartmental syndrome with right 
ankle loss of motion and residuals of a scar of the right 
lower lateral leg, secondary to surgical release 
compartmental syndrome, the Board notes that these appeals 
followed an initial grant of service connection for both 
disabilities in the appealed March 2006 decision.  The 
question of whether a further notice letter for such 
"downstream" issues is required was addressed by the VA 
Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 
2003).  In this precedent opinion, the General Counsel held 
that, in such circumstances, a Statement of the Case was 
required in cases involving a "downstream" issue, but 
38 U.S.C.A. § 5103(a) did not require separate notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

As to the claims concerning the existing evaluations for 
tender scars and muscle herniation, the Board is aware that, 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, at a minimum, adequate notice requires that: (1) 
VA notify the claimant that, to substantiate such a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the July 2006 notice 
letter was in substantial compliance with the first and 
fourth requirements of Vazquez-Flores to the extent that the 
Veteran was notified that he needed to submit evidence of 
worsening that could include ongoing treatment records from 
Federal and non-Federal sources, as well as lay evidence from 
employers and other individuals who had witnessed the effects 
of the disabilities.  The Board is aware that the notice 
letter did not provide the type of notification set forth in 
the second and third requirements of Vazquez-Flores.  As 
such, the Veteran has received inadequate notice, and the 
Board must proceed with an analysis of whether this error 
prejudiced him.  See Sanders v. Nicholson, 487 F.3d at 889.

In this regard, the Board notes that in Vazquez-Flores the 
Court indicated that consideration was warranted for whether 
there existed subsequent VA action that served to render any 
pre-adjudicatory notice error non-prejudicial.  Id. at 46-47.  
In the present case, in fact, the Veteran was provided with 
the criteria of 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 
(the versions effectuated as of August 30, 2002, prior to the 
date of claim) in both a January 2007 Statement of the Case 
and a May 2008 notice letter.  By incorporating these 
provisions, the RO indicated to the Veteran what specific 
findings were required for a higher rating.  This case has 
since been readjudicated in a Supplemental Statement of the 
Case in June 2008.  Moreover, the Veteran was provided an 
opportunity to respond within a reasonable time period 
following readjudication.

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d at 889.


In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's VA and private medical records have 
been obtained.  Additionally, he was afforded multiple VA 
examinations in conjunction with this appeal.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an increased evaluation for a tender scar and 
muscle herniation, status post right posterior lower leg 
fasciotomy, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to an increased evaluation for a tender scar and 
muscle herniation, status post right medial lower leg 
fasciotomy, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to an initial compensable evaluation for 
residuals of a scar of the right lower lateral leg, secondary 
to surgical release of compartmental syndrome, is denied.

Entitlement to an effective date prior to September 13, 2002 
for the grant of service connection for residuals of a Muscle 
Group XI injury due to surgical repair of compartmental 
syndrome with right ankle loss of motion is denied.

Entitlement to an effective date prior to September 13, 2002 
for the grant of service connection for residuals of a scar 
of the right lower lateral leg, secondary to surgical release 
of compartmental syndrome, is denied.




REMAND

In September 2007, the Veteran contacted the RO and 
specifically stated that he wanted his case to be submitted 
for an extra-schedular rating, citing to 38 C.F.R. § 4.16(b).  
The Veteran's prior request for an extra-schedular rating, 
discussed in tandem with his service-connected Muscle Group 
XI injury with right ankle loss of motion, was noted at 
several points during his October 2008 hearing as well.  To 
date, however, it appears that the RO has not specifically 
addressed the question of whether referral to the Director of 
Compensation and Pension for an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1) is warranted in regard to the 
Muscle Group XI injury.  The Board notes that, in the January 
2007 Statement of the Case, the RO considered the Veteran's 
tender scars in terms of 38 C.F.R. § 3.321(b)(1), but not the 
Muscle Group XI injury with right ankle loss of motion.  

Given the Veteran's contentions and the medical evidence of 
record, including a private doctor's opinion from November 
2003 that "the risk for [deep venous thrombosis], venous 
ulceration, and worsening venous insufficiency is extremely 
high," the Board finds that consideration under 38 C.F.R. 
§ 3.321(b)(1) is warranted prior to further Board action on 
this issue.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file, notably the 
recent medical evidence, should be 
reviewed to determine whether referral for 
consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1) 
is warranted in terms of the claim for 
increased evaluations for the service-
connected Muscle Group XI disability with 
right ankle loss of motion.  If so, all 
appropriate action should be taken.

2.  After completion of the above 
development, the Veteran's claim should be 
readjudicated, with full consideration of 
the applicable diagnostic criteria and 
38 C.F.R. § 3.321(b)(1).  If the 
determination remains less than fully 
favorable to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  
 


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


